Loughran, Ch. J.
In this action for wrongfully causing the death of the plaintiff’s decedent, the Trial Judge, after all the proof was in, withdrew the case from the jury and dismissed the complaint because in his opinion (1) the decedent’s death was clearly the result of her failure to use ordinary care for her own safety and (2) there was in any event no evidence of negligence of the defendant railroad company on the occasion in question. This dismissal of the action stands affirmed by the Appellate Division and the judgment of that court is now before us for review on an appeal therefrom which the plaintiff prosecutes as of right (see Civ. Prac. Act, § 588, subd. 1, cl. [b]).
The decedent and her mother-in-law were killed when a motor vehicle in which they were riding was struck by an Albany-Boston railroad train at a point in a Rensselaer County locality where a country road running north and south crossed a double set of east-west railroad tracks of the defendant. Warning of the location of the tracks was given by a “ Railroad Crossing ” black and white cross-arms sign which stood north of the tracks and by a “ R.R.” disc sign located on the south side thereof. There were no stationary bells or lights. For 5,600 feet west of the crossing and for 1,900 feet east thereof the tracks were straight. An unobstructed view to the east could be had from any point- on the road within 8 feet from the south side of the crossing according to witnesses for the plaintiff, or at any *107point within 112 feet therefrom according to witnesses for the defendant.
On November 3,1945, at about 4:30 p.m., the decedent and her mother-in-law rode northerly toward the crossing. Apparently the decedent drove the automobile. The day was “gray”, “ dreary ”, “ dim ”, and “ hazy ”, as all the witnesses declared, but, as the same witnesses also said, visibility at that time and place was good for about a quarter of a mile. Twenty-five feet or so short of the southerly tracks, the decedent stopped the car to let an eastbound train (No. 40) go by. After it had passed and while she was driving over the crossing, a westbound train (No. 49) then and there came along on the north track and struck the car. Both women were dead when thereafter their bodies were found half a mile west of the crossing.
The negligence imputed to the defendant was an asserted failure of the engineer of the westbound train (No. 49) to blow the whistle as that train approached the crossing. Put into direct discourse the testimony of that engineer runs this way: I blew the whistle on No. 49 from the time I reached a whistling post 1,361 feet east of the crossing up to the moment of the crash. I did not see the automobile until I hit it. When my fireman hollered to me, I blew two long blasts, then a short one and then another long one. I do not know whether one, two, three or four seconds elapsed between any two of the blasts. I never saw the end of train No. 40 as it passed No. 49. I know a time came when there was an absence of sound from No. 40. At that time, as I believe, I was entering the crossing.
The fireman on No. 49 first saw the automobile when it was on the tracks in front of him and then yelled at the engineer. Both the fireman and the baggageman on No. 49 said they heard the whistle blow. But the fireman on No. 49 — though he was looking out the window of its cab at the time — was unable to estimate how near the rear end of No. 40 was to the crossing when he cried out to his engineer. Nor would he say how close No. 49 was to the crossing when he first saw the automobile. Nor would he say whether No. 40 was a short train or a long one. The baggageman on No. 49 did not see the collision.
On the other hand, a flagman on the eastbound train (No. 40) said he heard no whistle; the fireman on No. 40 said he did not *108“ know whether the whistle was blown on 49 and the engineer on No. 40, when he was asked whether No. 49 gave any whistle, said: “ No. I couldn’t hear it.” In respect of that testimony, the Appellate Division said: “ Negative testimony of this character is of doubtful sufficiency as against the direct, positive evidence * * * that the whistle was blown ” (275 App. Div. 123, 125). But the engineer and fireman of No. 40 were so situated that they would have heard the whistle on No. 49 if it had been sounded, or so a jury could find. Hence the testimony that they heard no whistle was strong evidence of negligence of the defendant. The relevant principle is stated by Mr. Wigmore in these words: ‘ ‘ Courts have often been asked to exclude testimony based on what may be called negative knowledge, i.e., testimony that a fact did not occur, founded on the witness’ failure to hear or see a fact which he would supposedly have heard or seen if it had occurred. Yet there is no inherent weakness in this kind of knowledge. * * * It may even sometimes be stronger than affirmative impressions. The only requirement is that the witness should have been so situated that in the ordinary course of events he would have heard or seen the fact had it occurred. This sort of testimony is constantly received,— particularly in proof of the failure to give railroad signals ”. (2 Wigmore on Evidence [3d ed.], § 664, p. 778. The emphasis is firsthand. See, too, the cases brought together in 162 A. L. R. 13 et seq.) Thus the refusal of the Trial Judge to submit to the jury the issue respecting the defendant’s negligence was error in our unanimous opinion.
A majority of us think the jury should also have been permitted to decide the second question, viz.: Did the defendant discharge its duty of maintaining the affirmative of the issue as to contributory negligence on the part of the decedent. (See Decedent Estate Law, § 131.)
The engineer, the fireman and a flagman of No. 40 (the eastbound train) all said they looked back to the crossing after No. 40 had passed over it and then saw the automobile of the decedent move slowly northward toward the defendant’s tracks at about the time when No. 49 was approaching the crossing from the east. None of these witnesses saw the collision. Their testimony, it will be noticed, was pretty much a set of estimates in respect of time, speed and distance made from one place or *109another on a rapidly moving railroad train. No rule of law compels the acceptance of testimony so lacking in precision. The engineer and fireman of No. 40 say its engine passed the engine of No. 49 “in the vicinity of ” the whistling post that was 1,361 feet east of the crossing. If these witnesses underestimated by 539 feet the distance between No. 49 and the crossing at the moment when, as they said, the decedent’s car started toward the tracks, then No. 49 was at that moment beyond the range of the decedent’s vision, since the tracks curved sharply to the south at a point 1,900 feet east of the crossing. This and other possibilities should he canvassed by a jury. They cannot be dealt with as questions of law.
The judgments should be reversed and a new trial granted, with costs to abide the event.